AT-138/EJ-125

ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NO.:309119 FOR COURT USE ONLY
NAME: Benjamin M. O'Donnell
FIRM NAME:Gilbert & Sackman, A Law Corporation

STREET ADDRESS:3699 Wilshire Blvd., Suite 1200
ciTy:Los Angeles STATE: CA ZIP CODE:90010
TELEPHONE NO.:(323) 938-3000 FAX NO.:(323) 937-3139 F

E-MAIL ADDRESS: bodonnell@gslaw.org

 

 

ATTORNEY FOR (name): Trustees of the National Elevator Industry Pension Fund et al.
SUPERIOR GOURT-OF CALIFORNIA, GOUNFY OF U.S. DISTRICT COURT DEC 2 3 2018
STREET ADDRESS:501 | Street EASTERN DISTRICT OF CALIFORNIA
MAILING ADDRESS: CLERK, U.S. DISTRICT coun
CITY AND ZIP CODE‘Sacramento, California 95814 ere ‘DISTRI om
BRANCH NAME: BY.

 

DEPUTY CLERK

 

PLAINTIFF Trustees of The National Elevator Industry Pension Fund et al.
DEFENDANTAnthony E. Lewis Jr.

APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION CASE NUMBER:
[_x_] ENFORCEMENT OF JUDGMENT [__]| ATTACHMENT (Third Person) 2:49-mc-00138-WBS-DB
[_x ] Judgment Debtor [__] Third Person
ORDER TO APPEAR FOR EXAMINATION
1. TO (name): ANTHONY E. LEWIS JR., individually and on behalf of ALEWIS ENTERPRISES, INC. d/b/a A STEP ABOVE ELEVé
2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to

a. [2x] furnish information to aid in enforcement of a money judgment against you.

b. [__] answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
judgment debtor.

c. [___] answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
that is subject to attachment.

Date: March 13, 2020 Time: 9:30 a.m. Dept. or Div.: Rm.: Courtroom 27
Address of court [-x_] is shown above [__] is:

 

 

 

 

 

 

 

 

 

3. This order may be served by a sheriff, marshal, registered process server, or

IT ZABANI ste

This order must be served not less than 10 days before the date set for the examination.

IMPORTANT NOTICES ON REVERSE

APPLICATION FOR ORDER TO APPEAR FOR EXAMINATION

4. [-X] Original judgment creditor [___] Assignee of record [__] Plaintiff who has a right to attach order
applies for an order requiring (name): ANTHONY E. LEWIS JR., individually and on behalf of A LEWIS ENTERPRISES, INC. d/b/a A STEP ABOVE ELEVATOR
to appear and furnish information to aid in enforcement of the money judgment or to answer concerning property or debt.
5. The person to be examined is
a. [5¢] the judgment debtor.
b. [__] a third person (1) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
owes the judgment debtor or the defendant more than $250. An affidavit supporting this application under Code of Civil
Procedure section 491.110 or 708.120 is attached.
6. The person to be examined resides or has a place of business in this county or within 150 miles of the place of examination.
[_] This court is not the court in which the money judgment is entered or (attachment only) the court that issued the writ of
attachment. An affidavit supporting an application under Code of Civil Procedure section 491.150 or 708.160 is attached.
8. [__] The judgment debtor has been examined within the past 120 days. An affidavit showing good cause for another examination
is attached. ‘
| declare under penalty of perjury under the laws of the State of California that the foregoing | is true and correct. oa

Date: December 20, 2019
Benjamin M. O'Donnell >» Deut. aD

  

 

 

 

 

 

~

 

 

(TYPE OR PRINT NAME) ]) SiomsTuRe OF DECLARANT)
(Continued on reverse) : . Page 1 of 2
Form Adopted for Mandatory Use "Bode of Civil Procedure,
Judicial Council of Califomia APPLICATION AND ORDER FOR : §§ 491.110, 708.110, 708.120, 708.170
AT-138/Eu-125 [Rev. January 1, 2017] APPEARANCE AND EXAMINATION www.courts.ca.gov

(Attachment—Enforcement of Judgment)
AT-138/EJ-125

 

Information for Judgment Creditor Regarding Service
If you want to be able to ask the court to enforce the order on the judgment debtor or any third party, you
must have a copy of the order personally served on the judgment debtor by a sheriff, marshal, registered
process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of
the hearing, and have a proof of service filed with the court.

IMPORTANT NOTICES ABOUT THE ORDER

APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
NOTICE TO JUDGMENT DEBTOR If you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
proceeding.

 

 

 

 

 

 

 

APPEARANCE OF A THIRD PERSON (ENFORCEMENT OF JUDGMENT)

(1) NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
proceeding.

(2) NOTICE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
action claims that the person to be examined under this order has possession or control of property
that is yours or owes you a debt. This property or debt is as follows (describe the property or debt):

If you claim that all or any portion of this property or debt is exempt from enforcement of the money
judgment, you must file your exemption claim in writing with the court and have a copy personally
served on the judgment creditor not later than three days before the date set for the examination.
You must appear at the time and place set for the examination to establish your claim of exemption
or your exemption may be waived.

 

 

APPEARANCE OF A THIRD PERSON (ATTACHMENT)
NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order, you
may be subject to arrest and punishment for contempt of court, and the court may make an order
requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.

 

 

APPEARANCE OF A CORPORATION, PARTNERSHIP,
ASSOCIATION, TRUST, OR OTHER ORGANIZATION
It is your duty to designate one or more of the following to appear and be examined: officers,
directors, managing agents, or other persons who are familiar with your property and debts.

 

 

 

Request for Accommodations. Assistive listening systems, computer-assisted real-time captioning, or sign
language interpreter services are available if you ask at least 5 days before your hearing. Contact the clerk’s
office for Request for Accommodation (form MC-410). (Civil Code, § 54.8.)

“AT-198/6J-128 [Rev. January 1, 2017] APPLICATION AND ORDER FOR Page 2 of 2
APPEARANCE AND EXAMINATION
(Attachment—Enforcement of Judgment)

   
AT-138/EJ-125

ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NO.:3091 19 FOR COURT USE ONLY
NAME: Benjamin M. O'Donnell

FIRM NAME:Gilbert & Sackman, A Law Corporation

STREET ADDRESS:3699 Wilshire Blvd., Suite 1200 /

ciTy:Los Angeles STATE:CA ZIP CODE:90010
TELEPHONE NO.:(323) 938-3000 FAX NO.:(323) 937-3139

E-MAIL ADDRESS: bodonnell@gslaw.org
ATTORNEY FOR (name): Trustees of the National Elevator Industry Pension Fund et al.
SUPERIOR-CGOURTOF-GALIFORNIA,-GOUNFYOF U.S. DISTRICT COURT

STREET ADDRESS:501 | Street EASTERN DISTRICT OF CALIFORNIA

MAILING ADDRESS:

CITY AND ZIP CODE:Sacramento, California 95814
BRANCH NAME:

 

 

 

_ PLAINTIFF Trustees of The National Elevator Industry Pension Fund et al.
DEFENDANTAnthony E. Lewis Jr.

APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION CASE NUMBER:
[3¢] ENFORCEMENT OF JUDGMENT [__] ATTACHMENT (Third Person) — | 5.49.mc-00138-WBS-DB
[-x] Judgment Debtor [__] Third Person

ORDER TO APPEAR FOR EXAMINATION
1. TO (name): LINDSEY E. LEWIS, individually and on behalf of A LEWIS ENTERPRISES, INC. d/b/a A STEP ABOVE ELEVATOR

2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
a. [_x_] furnish information to aid in enforcement of a money judgment against you.
b. answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
judgment debtor.
c. [__] answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
that is subject to attachment.

Date: March 20, 2020 Time: 9:30 a.m. Dept. or Div.: Rm.: Courtroom 27
Address of court [3<_] is shown above [__] is:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. This order may be served by a sheriff, marshal, registered process server, or the following specially appointed person (name):

~~ 129-19  ———

This order must be served not less than 10 déys before the date set for the examination.

IMPORTANT NOTICES ON REVERSE

APPLICATION FOR ORDER TO APPEAR FOR EXAMINATION

4. [6¢) Original judgment creditor [___] Assignee of record [___] Plaintiff who has a right to attach order
applies for an order requiring (name): LINDSEY E. LEWIS, individually and on behalf of A LEWIS ENTERPRISES, INC. d/b/a A STEP ABOVE ELEVATOR
to appear and furnish information to aid in enforcement of the money judgment or to answer concerning property or debt.
5. The person to be examined is
a. [><] the judgment debtor.
b. [___] a third person (1) who has possession or contro! of property belonging to the judgment debtor or the defendant or (2) who
owes the judgment debtor or the defendant more than $250. An affidavit supporting this application under Code of Civil
Procedure section 491.110 or 708.120 is attached.
6. The person to be examined resides or has a place of business in this county or within 150 miles of the place of examination.
[__] This court is not the court in which the money judgment is entered or (attachment only) the court that issued the writ of
attachment. An affidavit supporting an application under Code of Civil Procedure section 491.150 or 708.160 is attached.
8. [__] The judgment debtor has been examined within the past 120 days. An affidavit t showing good ce cause for another examination
is attached. .
1 declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date: December 20, 2019 .
Benjamin M. O'Donnell > Dente. OD

 

 

 

 

N

 

 

(TYPE OR PRINT NAME} }) ‘nature OF DECLARANT)
(Continued on reverse) : . Page 1 of 2
Form Adopted for Mandatory Use "Bode of Civil Procedure,
Judicial Council of California APPLICATION AND ORDER FOR . §§ 491.110, 708.110, 708.120, 708.170
AT-138/EJ-125 [Rev. January 1, 2017] APPEARANCE AND EXAMINATION www.courts.ca.gov

(Attachment—Enforcement of Judgment)
AT-138/EJ-125

 

Information for Judgment Creditor Regarding Service
if you want to be able to ask the court to enforce the order on the judgment debtor or any third party, you
must have a copy of the order personally served on the judgment debtor by a sheriff, marshal, registered
process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of
the hearing, and have a proof of service filed with the court.

IMPORTANT NOTICES ABOUT THE ORDER

APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

NOTICE TO JUDGMENT DEBTOR If you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
proceeding.

 

 

 

 

 

 

APPEARANCE OF A THIRD PERSON (ENFORCEMENT OF JUDGMENT)

(1) NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
proceeding.

(2) NOTICE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
action claims that the person to be examined under this order has possession or control of property
that is yours or owes you a debt. This property or debt is as follows (describe the property or debt):

If you claim that all or any portion of this property or debt is exempt from enforcement of the money
Judgment, you must file your exemption claim in writing with the court and have a copy personally
served on the judgment creditor not later than three days before the date set for the examination.
You must appear at the time and place set for the examination to establish your claim of exemption
or your exemption may be waived.

 

 

APPEARANCE OF A THIRD PERSON (ATTACHMENT)
NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order, you
may be subject to arrest and punishment for contempt of court, and the court may make an order
requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.

 

 

APPEARANCE OF A CORPORATION, PARTNERSHIP,
ASSOCIATION, TRUST, OR OTHER ORGANIZATION
It is your duty to designate one or more of the following to appear and be examined: officers,
directors, managing agents, or other persons who are familiar with your property and debts.

 

 

 

Request for Accommodations. Assistive listening systems, computer-assisted real-time captioning, or sign
language interpreter services are available if you ask at least 5 days before your hearing. Contact the clerk’s
office for Request for Accommodation (form MC-410). (Civil Code, § 54.8.)

AT-138/EJ-125 [Rev. January 1, 2017] APPLICATION AND ORDER FOR Page 2 of 2
APPEARANCE AND EXAMINATION
(Attachment—Enforcement of Judgment)

| Save this form i

 

   
